DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11, 13-19 and 22-26 are pending as amended in the RCE of 3/16/21. Claims 2-4, 7, 14-19 and 22-25 stand withdrawn.
Applicant elected acrylamidopropyl trimethylammonium chloride for the species from claim 6.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 11, 13 and 26 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thiele, et al., US 2004/0188351) with further evidence from Charkoudian et al (US 2003/0077435).
Thiele teaches a PES membrane for use of water solution purification [0017] as claimed. It is made by soaking polysulfone in a solution of benzophenone in methanol (example 1) and then UV irradiation [0025], which would have benzophenone on the membrane surface as claimed. The cationic and anionic groups or monomers are as claimed, or equivalents – see the examples, figures and the claims. Further evidence of the use of such cationic compounds for grafting as in claim 6 is given by Charkoudian in a substantially similar membrane – see [0052]; which are obvious equivalents; and provides heat and alkali stable membrane according to Charkoudian (abstract).
The dye binding capacity, brittleness properties and bubble point are inherent – same membrane made the same/similar way. MPEP 2112. The membrane of Thiele is used in filtration of liquids - abstract.

    PNG
    media_image1.png
    521
    830
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    311
    media_image2.png
    Greyscale
Fig. 4 of Thiele: filtrate flow rate with time.
Examiner also notes that the water flow rate being at least 75% of the ungrafted polysulfone membrane is not a patentable limitation because the claims are for a product, and is only limited by the properties of the product. The end user cannot make 
Regarding “the membrane has been dried”, this process step would not make any structural difference in the membrane taught by the references. In addition, at least Charkoudian teaches drying the membrane in [0177] and [0183]; and it would also have been obvious to one of ordinary skill to dry the membrane in order to store it for future use. MPEP 2144.03.

Response to Arguments
Argument that Thiele removes the benzophenone completely is not persuasive because Thiele at the least teaches a membrane that has benzophenone before it is removed. Nonetheless, the process in Thiele is pretty much the same as that of the applicant’s and applicant also washes the membrane with water and methanol. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777